NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SOLOMON UPSHAW,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2443
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01339-VJW, Judge Victor J. Wolski.
                 ______________________

              Decided: December 12, 2016
               ______________________

   SOLOMON UPSHAW, Cape Neddick, ME, pro se.

    ELIZABETH ANNE SPECK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., DEBORAH A. BYNUM.
                ______________________

      Before TARANTO, LINN, and CHEN, Circuit Judges.
2                                              UPSHAW   v. US



PER CURIAM.
     Solomon Upshaw owned a tractor and a trailer, which
he alleges were wrongfully seized from him. Mr. Upshaw
filed a complaint in the United States Court of Federal
Claims asking for the recovery of those two items. The
court dismissed his claims for lack of jurisdiction. We
affirm.
                              I
    Mr. Upshaw owned a 1992 Kenworth tractor and a
Dorsey trailer. In his complaint filed with the Court of
Federal Claims on November 6, 2015, he alleged that both
were improperly seized as a result of a civil forfeiture, and
he named two private individuals and one private compa-
ny as defendants. There being no jurisdiction in the
Court of Federal Claims over such claims against private
persons, the court “construe[d] his complaint liberally to
have been brought against the United States.” Appx. 2
n.1. The United States then moved to dismiss the com-
plaint. On July 28, 2016, the court granted the motion.
    The court read the complaint as presenting two
claims. One rests on a civil-forfeiture statute, 18 U.S.C.
§ 983, which Mr. Upshaw said was violated because he
did not receive proper notice that his property would be
forfeited. The Court of Federal Claims held that it lacked
subject matter jurisdiction over that claim. The court
reasoned that (1) Mr. Upshaw “fail[ed] to plead that the
federal government had anything at all to do with the loss
of his property,” and (2) “even if the government had
seized the tractor and trailer, [the court] would still lack
jurisdiction,” because 18 U.S.C. § 983 grants district
courts, not the Court of Federal Claims, the authority to
hear claims under that law.
    Mr. Upshaw’s second claim alleged tortious conduct,
for which he sought recovery under the Federal Tort
Claims Act, 28 U.S.C. §§ 2671–2680. The Court of Feder-
UPSHAW   v. US                                             3



al Claims held that it lacked subject matter jurisdiction to
review that claim because tort claims are outside its
jurisdiction. The court added that, to the extent that Mr.
Upshaw was complaining about conduct by the Avon
Police Department, the Department was not an agency of
the United States, which therefore could not be liable for
its conduct.
   Mr. Upshaw appeals. We have jurisdiction over the
appeal pursuant to 28 U.S.C. § 1295(a)(3).
                             II
    We review de novo whether the Court of Federal
Claims possessed jurisdiction. Estes Express Lines v.
United States, 739 F.3d 689, 692 (Fed. Cir. 2014). The
party invoking a court’s jurisdiction bears the burden of
establishing it by a preponderance of the evidence. Id.
    The Tucker Act, 28 U.S.C. § 1491, establishes and de-
fines the jurisdiction of the Court of Federal Claims
relevant here. The Court of Federal Claims has jurisdic-
tion to hear “any claim against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1).
    Mr. Upshaw appears to argue that the Court of Fed-
eral Claims had jurisdiction simply because it liberally
construed his complaint as asserting claims against the
United States, not just the named private defendants.
That is incorrect. The presence of the United States may
be a necessary condition for jurisdiction here, but it is not
sufficient. Jurisdiction requires not only the right de-
fendant, but the right claims, i.e., claims within the
Tucker Act. Only the former issue, not the latter, was
resolved by reading the complaint as seeking relief
against the United States.
4                                              UPSHAW   v. US



    Mr. Upshaw’s claims are outside the Tucker Act.
With regard to Mr. Upshaw’s claim of a violation of 18
U.S.C. § 983: If that statute applies to the forfeiture
alleged, the comprehensive remedial regime of that stat-
ute commits the claim of violation to district courts, to the
exclusion of the Court of Federal Claims. See 18 U.S.C.
§ 983(a)(4)(A) (“In any case in which the Government files
in the appropriate United States district court a com-
plaint for forfeiture of property, any person claiming an
interest in the seized property may file a claim asserting
such person’s interest in the property . . . .”); cf. Vereda,
Ltda. v. United States, 271 F.3d 1367, 1376 (Fed. Cir.
2001) (Tucker Act jurisdiction displaced by the forfeiture
regime of 21 U.S.C. § 881). With regard to Mr. Upshaw’s
tort claims: The Tucker Act excludes tort claims. 28
U.S.C. § 1491(a)(1) (excluding claims “sounding in tort”);
see U.S. Marine, Inc. v. United States, 722 F.3d 1360,
1372 (Fed. Cir. 2013).
                         CONCLUSION
    For the foregoing reasons, we affirm the trial court’s
decision to dismiss for lack of subject matter jurisdiction.
    No costs.
                       AFFIRMED